Citation Nr: 0925915	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

The Board observes that, in a June 2009 submission, the 
Veteran, through his representative, raises a claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.  This claim has not 
been adjudicated by the RO; hence, the claim is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease is 
related to his military service, either directly or as 
secondary to his diabetes mellitus, for which, as indicated 
above, he has filed a claim for service connection.  The 
United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Although the Veteran's coronary artery disease claim 
has been properly developed for adjudication on a direct 
basis, the record has not been developed for adequate 
adjudication of the claim on a secondary basis.  As the 
outcome of the Veteran's service connection claim for 
coronary artery disease is impacted by the outcome of his 
claim for service connection for diabetes mellitus, the two 
claims are considered to be inextricably intertwined.  
Consequently, the claim of entitlement to service connection 
for coronary artery disease must be remanded to the AOJ in 
accordance with Harris.

While the appeal is in remand status, the Veteran should also 
be provided updated 38 U.S.C.A. § 5103(a) notice that 
includes the recent revisions to 38 C.F.R. § 3.310 (2008), 
the regulation applicable to secondary service connection 
claims.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.	Send a corrective VCAA notice including 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the Veteran's coronary 
artery disease was incurred or 
aggravated beyond its normal 
progression as a result of a service-
connected disability, in accordance 
with Allen.

2.	Develop and adjudicate the Veteran's 
service connection claim for diabetes 
mellitus. 

3.	If, and only if, service connection for 
diabetes mellitus is granted, schedule 
the Veteran for another VA examination 
in order to ascertain whether the 
Veteran's coronary artery disease has 
been caused or aggravated by his 
diabetes mellitus.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred. Upon 
a review of the record and examination 
of the Veteran, the examiner should 
opine as to the following:

a.	Is it at least as likely as not 
(50% probability or greater) that 
the Veteran's coronary artery 
disease is proximately due to or 
been chronically worsened by his 
service-connected diabetes 
mellitus?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




